MR. JUSTICE STOUDER, dissenting: I respectfully dissent from the opinion of my colleagues. I believe the defendant was entitled either to disclosure of the identity of the informant, or, if the informant’s life was truly in jeopardy, to interview the informant without knowing his true identity and address. I agree that Roviaro and its progeny govern our decision, but the majority fails to correctly interpret and apply the teachings of those decisions and thereby reaches an erroneous conclusion. As I interpret the majority opinion, the basic premise from which the majority proceeds to hold nondisclosure proper is the failure of the informant to be in the car at the precise moment that the drugs exchanged hands. From this premise, the majority reasons that since the informant was not present at the precise moment of delivery and the crime charged is delivery, the informant possesses little if any relevant information and therefore nondisclosure was proper. I believe such a position is neither warranted by the facts nor by the applicable principles set forth in Roviaro and subsequent cases. Whether or not disclosure is justified must be determined by examining the facts in their entirety. It is circumstances surrounding the offense, be they before, during, or after the offense, which must be balanced against the public interest in protecting the flow of information. I believe the present circumstances surrounding the offense indicate the informant might possess information pertinent to possible defenses, matters of credibility, or impeachment and hence, some form of disclosure was required. While the majority have relied on People v. Monroe, 32 Ill. App. 3d 482, 355 N.E.2d 783, scrutiny of that opinion reveals that it supports my position. In Monroe, the following factors supported nondisclosure: the informant had not assisted in staging the transaction, he neither heard what was said at the time of the transaction nor observed what each party did in completing it, and was neither a participant nor a witness to the essential elements of delivery. Unlike Monroe, here the informant assisted in staging the transaction by introducing the defendant to Salmon and asking if the defendant knew where they could contact defendant’s brother, because as the informant explained, they wanted to buy “speed.” Furthermore, after arriving at the trailer, the informant facilitated the exchange of money and drugs by acting as a go-between. During the transaction, the informant had a discussion with the person who appeared to be the supplier of the drugs, out of the presence of Salmon. Shortly after this, the informant returned to the car and gave Salmon a double scored pill. Without the informant’s assistance, it is doubtful that the transaction would have taken place. The informant’s discussion with the apparent source of the drugs certainly warranted investigation into whether the informant, at this time or some prior time, was actually the source of the drugs and thereby raising a possible defense of entrapment. While Salmon’s testimony states the informant was not in the car when the defendant handed the pills to Salmon, such a fact alone is not conclusive of the disclosure issue. (See United States v. Silva (5th Cir. 1978), 580 F.2d 144, holding disclosure required where an informant, who had been riding in a car with a government agent and defendant, got out and stood near the front of the car while the agent purchased drugs from the defendant.) This is so especially since the informant had provided a sample and was a conduit by which the money was given from Salmon to defendant. Having played such a prominent role in the entire episode, it cannot be reasonably maintained that the informant was not a participant. According to the narcotic agent’s own testimony, the informant was able to observe various aspects of the transaction and was present when incriminating statements were alleged to have been made by defendant. Certainly, the informant in this case was much more involved than was the informant in Monroe and I believe such involvement required disclosure. In Gilmore v. United States (5th Cir. 1958), 256 F.2d 565, the defendant was charged with the unlawful sale of narcotics. The prosecution’s case rested entirely on the testimony of a governmental agent who made the alleged purchase in a tavern. Cross-examination of this witness and two investigative reports prepared by him revealed that an informer had set the stage for the transaction by telling the defendant that the agent was a seaman interested in obtaining some narcotics. The informer was in the tavern when the agent arrived. When the defendant and the agent went toward the rear of the tavern, the informer joined them. The agent acknowledged that the informer was present during part of the conversation and was in a position to have heard what was said. The drugs were not transferred directly between the agent and the defendant, but were left in the agent’s car and the agent was then informed where the drugs could be found. In holding that disclosure was called for, the court stated: “Here Anonymous [informer] had done more than merely inform or supply information. He was an active participant in setting the stage, in creating the atmosphere of confidence beforehand and in continuing it by his close presence during the moments of critical conversation. 0 0 # As Anonymous was a principal actor before and during this performance, who" he was and what he knew was certainly material and relevant. In this testimony there might have been the seeds of innocence, of substantial doubt, or overwhelming corroboration. As the inferences from it covered the full spectrum from innocence to guilt, the process of truth-finding, which should be the aim of every trial, compelled its disclosure.” (256 F.2d 565, 567.) The circumstances in the present situation are substantially similar to those in Gilmore and the same result should inure.